Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species AI, BI, CI and DI in the reply filed on 7/7/2022 and subsequent clarification (explained in the Interview summary dated 8/23/2022) is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1. Claim(s) 1,17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0105581 A1 (“Chang) in view of US 2019/0058002 A1 (“Jacob”).

Regarding claim 1, Chang shows (Fig. 18B) a device, comprising: 
a base (110, para 19); 
a first fin (150 left, para 26) extending from the base; 
a second fin (150 next to the left most fin) extending from the base; 
a conductive material (282, work function metal, para 42) between the first fin and the second fin; and 
a dielectric material (170, para 42) between the conductive material and the first fin.
Chang does not show the device to be a quantum dot device;
the first fin includes a quantum well layer.
Jacob shows (Fig. 8) the device to be a quantum dot device (para 40);
the first fin (135, para 38) includes a quantum well layer (175, para 40).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Chang, including fin, with the invention of Jacob.  
The motivation to do so is that the combination produces a device with quantum dots suitable for color emission (para 21).

Regarding claim 17, Chang shows (Fig. 18B) a device, comprising: 
a base (110); 
a fin (150 left, para 26) extending from the base; 
a first conductive material (282 left vertical side of 150 left) above the base; and 
a second conductive material (282 right vertical side of 150 left) above the base; 
wherein the fin is between the first conductive material and the second conductive material.
Chang does not show the device to be a quantum dot device;
the first fin includes a quantum well layer.
Jacob shows (Fig. 8) the device to be a quantum dot device (para 40);
the first fin (135, para 38) includes a quantum well layer (175, para 40).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Chang, including fin, with the invention of Jacob.  
The motivation to do so is that the combination produces a device with quantum dots suitable for color emission (para 21).

Regarding claim 18, Chang shows (Fig. 18B) further comprising: 
a first dielectric material (170 vertical portion on the left of the left fin 150) between the first conductive material (282 on left vertical side of 150 left) and the fin (150 left); and 
a second dielectric material (170 vertical portion on the right of the left fin 150) between the second conductive material (282 on right vertical side of 150 left) and the fin.

Regarding claim 19, Chang shows (Fig. 18B) a dielectric material (170 over the top of the left fin 150) between a top surface of the first conductive material (top of 282 on the left fin 150) and a plane of the top surface of the fin (150 left).


2. Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Jacob as applied to claim 1 above, further in view of US 2019/0035917 A1 (“Cheng”).
Regarding claim 2, Chang shows the dielectric material.
Chang in view of Jacob does not show wherein the dielectric material has a thickness that is less than 20 nanometers.
Cheng shows (Fig. 10) the dielectric material (704) has a thickness that is less than 20 nanometers (para 37).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Cheng, with dielectric thickness below 20 nanometers, to the invention of Chang in view of Jacob.
The motivation to do so is that the selection of an art recognized thickness of Cheng is suitable for the intended use of Chang in view of Jacob (MPEP §2144.07).   

3. Claim(s) 10-12,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Jacob and Cheng.

Regarding claim 10, Chang shows (Fig. 17-18B) a device, comprising: 
a base (110); 
a fin (150 left, para 26) extending from the base; 
a dielectric material (170, para 42) on a side face of the fin, wherein the dielectric material has a thickness from the side face of the fin; and 
a conductive material (282, work function metal, para 42) on the dielectric material, wherein the conductive material is spaced apart from the side face of the fin by the thickness of the dielectric material (considering the portions of 170,182 beside the fin 150).
Chang does not show the device to be a quantum dot device;
the fin includes a quantum well layer.
Jacob shows (Fig. 8) the device to be a quantum dot device (para 40);
the fin (135, para 38) includes a quantum well layer (175, para 40).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Chang, including fin, with the invention of Jacob.  
The motivation to do so is that the combination produces a device with quantum dots suitable for color emission (para 21).
Chang in view of Jacob does not show wherein the dielectric material has a thickness that is less than 20 nanometers.
Cheng shows (Fig. 10) the dielectric material (704) has a thickness that is less than 20 nanometers (para 37).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Cheng, with dielectric thickness below 20 nanometers, to the invention of Chang in view of Jacob.
The motivation to do so is that the selection of an art recognized thickness of Cheng is suitable for the intended use of Chang in view of Jacob (MPEP §2144.07).   

Regarding claim 11, Chang as previously modified by Jacob and Cheng teaches wherein the conductive material has a thickness between 1 nanometer and 15 nanometers (Cheng, 704, para 37).

Regarding claim 12, Chang shows (Fig. 18B) wherein a top surface of the conductive material (282) is spaced apart from a plane of a top surface of the fin (150).

Regarding claim 16, Chang shows (Fig. 17) further comprising: a plurality of gates (280, para 44) at a top surface of the fin (150).

3. Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Jacob and Cheng, as applied to claim 12 above further in view of US 2019/0006506 A1 (“Greene”).

Regarding claim 13, Chang as previously modified by Jacob and Cheng teaches the top surface of the conductive material is spaced apart from the plane of the top surface of the fin.
Chang as previously modified by Jacob and Cheng does not show the top surface of the conductive material is spaced apart from the plane of the top surface of the fin by a distance between 5 nanometers and 50 nanometers.
Greene teaches the thickness of the work function metal to be between 2 nm to 5 nm (para 42).
Chang as previously modified by Jacob and Cheng and Greene in combination teaches the top surface of the conductive material is spaced apart from the plane of the top surface of the fin by a distance between 5 nanometers and 50 nanometers (combined thickness of work function metal and gate dielectric thickness).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Greene, with work function metal thickness, to the invention of Chang in view of Jacob and Cheng.
The motivation to do so is that the selection of an art recognized thickness of work function metal of Greene is suitable for the intended use of Chang in view of Jacob and Cheng (MPEP §2144.07).   

4. Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Jacob  as applied to claim 17 above, further in view of US 2003/0010978 A1 (“Burden”).

Regarding claim 20, Chang in view of Jacob shows the fin made from silicon wafer (Chang, para 19).
Chang in view of Jacob does not show the fin includes isotopically purified silicon or isotopically purified germanium.
Burden shows isotopically purified silicon or germanium (Abstract, para 2,7).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Burden, with isotopically purified semiconductor, to the invention of Chang in view of Jacob.
The motivation to do so is that the combination produces the predictable result of selecting semiconductor material that are economical or having improved performance such as thermal cooling (para 6,12,14).  

Allowable Subject Matter
Claims 3-9, 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the quantum dot device further includes: a second conductive material between the first conductive material and the second fin”.
Regarding claim 14, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a second dielectric material between a top surface of the conductive material and a plane of the top surface of the fin”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASIUL HAIDER/Examiner, Art Unit 2819